Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This actions response to the RCE filed on 8/8/2022.
	Claims 6, 13, and 19 are canceled.
	Claims 1-5, 7-12, 14-18 and 20 are allowed.
	The previous rejections have been withdrawn due to the remarks and amendment.
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a processing device to log, a processing device to generate, a processing device to determine, a processing device to quarantine, a processing device to identify, a processing device to flag, and a processing device to automatically prevent in claim 11; the processing device to generate and a processing device to classify in claim 14.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification (e.g. [0041]) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

The following is an examiner’s statement of reasons for allowance: 
While She discloses software change impact evaluation model based on machine learning using combined data to generate predicted impact result of the change, Sobel teaches impact determination module for a software change to occur based on a predetermined threshold, Kozloski teaches storing a programmer ID, ratings of code,  additions, programmer ID, Mo teaches tracking predetermined maximum execution time thresholds, Bird teaches a continuous integration environments, Tornhill teaches a sliding window, ultimately the prior arts of record, taken alone or in combination, do not teach at least the combined features of … generating, by the processing device, a determined performance impact of the change to the source code by adjusting a sliding window over which time the source code changes and one or more metrics are simultaneously recorded; determining, by the processing device, that the determined performance impact exceeds a performance-impact threshold, the processing device establishing the performance-impact threshold based on a predefined set of expected maximum runtimes; in response to the determined performance impact exceeding the performance-impact threshold, quarantining, by the processing device, the source code to prevent execution of the change to the source code, identifying, by the processing device using the database, the additional source code associated with the ID of the author of the change to the source code; flagging, by the processing device, the additional source code for review; and automatically prevent the author from executing the additional source code prior to the review, as similarly recited in claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724. The examiner can normally be reached M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INSUN KANG/Primary Examiner, Art Unit 2193